Citation Nr: 1519754	
Decision Date: 05/07/15    Archive Date: 05/19/15

DOCKET NO.  11-00 050	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio



THE ISSUE

Entitlement to a disability rating in excess of 10 percent for right knee strain.



WITNESSES AT HEARING ON APPEAL

Appellant and Spouse



ATTORNEY FOR THE BOARD

Brandon A. Williams, Associate Counsel




INTRODUCTION

The Veteran served on active duty from May 1968 to April 1972.

This matter comes before the Board of Veterans' Appeals (Board) from a February
2010 rating decision of the Department of Veterans Affairs (VA) Regional Office
(RO) in Cleveland, Ohio.

In June 2012, the Veteran testified during a videoconference hearing before the
undersigned. A transcript of that hearing is of record.

As noted in the Board's previous remands, the issue of entitlement to an effective date earlier than April 29, 2011, for the award of a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) has been raised by the record. As it does not appear that this issue has been adjudicated by the Agency of Original Jurisdiction (AOJ), it is hereby again referred to the AOJ for appropriate action.

This appeal was previously remanded by the Board in October 2012 and August 2014 for additional development. A review of the record reflects that the RO has complied with the remand by providing the Veteran an examination in September 2014 and issuing a supplemental statement of the case (SSOC) in December 2014.


FINDING OF FACT

The evidence demonstrates that the Veteran's right knee strain is manifested by pain, incoordination, disturbance of locomotion, slight anterior instability, and range of motion from 10 degrees of extension (at worst, when considering complaints of pain) to 90 degrees of flexion (at worst, when considering complaints of pain).



CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for right knee strain have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5261 (2014).

2.  The criteria for a separate 10 percent rating for slight lateral instability of the right knee have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014), 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

VA has duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a). See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006). Notice was provided to the Veteran in November 2009. 

VA has a duty to assist the Veteran in the development of the claim. The record includes service treatment records (STRS), medical records, statements in support of the claim, and the Veteran and his spouse's testimony at a Board hearing. The Board has considered the statements and reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim for which VA has a duty to obtain. 

The most recent VA examination was conducted in September 2014. When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). The Board finds that the Veteran has been afforded an adequate VA examination. The report includes clinical examination findings, diagnostic testing, and the Veteran's reported symptoms. The report provides findings relevant to the criteria for rating the disability at issue. Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008), Monzingo v. Shinseki, 26 Vet. App. 97, 106 (2012) (citing Acevedo v. Shinseki, 25 Vet. App. 286, 294 (2012). 

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claim. Essentially, all available evidence that could substantiate the claim has been obtained.

Legal Criteria

Rating Disabilities in General

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2014). When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran. 38 C.F.R. § 4.3.

Further, a disability rating may require re-evaluation in accordance with changes in a Veteran's condition. It is thus essential in determining the level of current impairment that the disability is considered in the context of the entire recorded history. 38 C.F.R. § 4.1. Nevertheless, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994). The Board notes that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings. Hart v. Mansfield, 21 Vet. App. 505 (2007).

Rating Musculoskeletal Disabilities

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance. It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements. The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion. Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.40 and 4.45 (2014), see also DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995). Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint. 38 C.F.R. § 4.59 (2014). The factors involved in evaluating, and rating, disabilities of the joints include weakness; fatigability; incoordination; restricted or excess movement of the joint, or pain on movement. 38 C.F.R. § 4.45.

However, pain alone does not constitute a functional loss under the VA regulations that evaluate disability based upon range-of-motion loss. Pain may cause a functional loss but itself does not constitute functional loss; rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss. Mitchell v. Shinseki, 25 Vet. App. 32, 33, 43 (2011).

Degenerative or traumatic arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved. When however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003. Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent evaluation will be assigned where there is x-ray evidence of involvement of two or more major joints or two or more minor joint groups. A 20 percent evaluation will be assigned where there is x-ray evidence of involvement of two or more major joints or two or more minor joint groups and there are occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5024 (2014).

Flexion and Limitation of the Lower Extremity

DC 5260 provides a noncompensable rating when leg flexion is limited to 60 degrees. A 10 percent rating is warranted for leg flexion limited to 45 degrees. A 20 percent evaluation is for leg flexion limited to 30 degrees. A 30 percent evaluation is for leg flexion limited to 15 degrees.  

DC 5261 provides a noncompensable rating when leg extension is limited to 5 degrees. A 10 percent rating is warranted for leg extension limited to 10 degrees. A 20 percent evaluation is for leg extension limited to 15 degrees. A 30 percent evaluation is for leg extension limited to 20 degrees. A 40 percent evaluation is for leg extension limited to 30 degrees. A 50 percent evaluation is for leg extension limited to 45 degrees.  

In VAOPGCPREC 9 - 2004 (Sept. 17, 2004), it was held that a claimant who had both limitation of flexion and limitation of extension of the same leg must be rated separately under Diagnostic Codes 5260 and 5261 to be adequately compensated for functional loss associated with injury to the leg. As such, if the evidence of record reflects compensable loss of both flexion and extension of either leg, the Veteran would be entitled to the combined evaluation under Diagnostic Codes 5260 and 5261, per the combined ratings table in 38 C.F.R. § 4.25.  

Instability of the Knee

Instability of the knee and limitation of motion of the knee are two separate disabilities. As such, it is permissible to award separate ratings under both a range of motion code and an instability code (DC 5257), without violating the prohibition on pyramiding. See VAOPGCPREC 23-97. DC 5257 is predicated on instability, rather than limitation of motion, therefore, an analysis under DeLuca does not apply. See Johnson v. Brown, 9 Vet. App. 7 (1996).  

Under DC 5257, for recurrent subluxation or lateral instability of the knee, a 10 percent evaluation is warranted for slight knee impairment. A 20 percent evaluation is warranted for moderate knee impairment. A 30 percent evaluation is warranted for severe knee impairment.  

Words such as "mild", "slight", "moderate", "marked", and "severe" are not defined in the VA Rating Schedule. Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just." 38 C.F.R. § 4.6.

Analysis

The Board has reviewed all of the evidence in the record, with an emphasis on the medical evidence for the issue on appeal. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record. Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

In October 2009, the Veteran requested an increased rating for his right knee disability. In rating the Veteran's right knee disability, the Board has considered the Veteran's subjective complaints and the objective findings on examinations.  

A rating under DC 5256 is not for application because the evidence of record is against a finding of ankylosis. Ankylosis is "immobility and consolidation of a joint due to disease, injury, or surgical procedure." Colayong v. West, 12 Vet App 524 (1999) (citing Dorland's Illustrated Medical Dictionary (28TH Ed. 1994) at 86). The medical evidence reflects that the Veteran's right knee has range of motion from at least 0 to 110 degrees, and the evidence is against a finding of ankylosis; thus, a rating under DC 5256 is not warranted. (See September 2014 VA medical examination).

The September 2014 VA examination revealed that the Veteran's right knee has anterior instability at 0 to 5 millimeters. Additionally, both medial-lateral instability test and posterior drawer test were negative for instability. The examination further noted the Veteran with incoordination, disturbance of locomotion, and the regular use of a cane (for pain) due to the Veteran's right knee disability. 

The Veteran would be entitled to a rating under DC 5257 if the evidence reflected that he had severe, moderate, or slight recurrent subluxation or lateral instability. Joint instability can be objectively diagnosed upon clinical examination. Based on the objective evidence (to include a finding of anterior instability at 0 to 5 millimeters for the right knee on September 2014 examination), the Board finds the Veteran's right knee instability severity to be slight, but no more than slight (in light of the medial-lateral instability test and posterior drawer test being negative for instability on September 2014 examination, and the note that he uses a cane only for pain). As discussed earlier, words such as "mild", "slight", "moderate", "marked", and "severe" are not defined in the VA Rating Schedule. Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just." 38 C.F.R. § 4.6. Here, the evidence of record, as discussed above, reflects that the Veteran does have slight (but no more than slight) right knee instability. Thus, a separate compensable rating of 10 percent under DC 5257 is warranted.

A rating under DC 5258 is not warranted because the evidence does not reflect dislocated semilunar cartilage with frequent episodes of locking, pain and effusion into the joint. The clinical evidence does not reflect a dislocated semilunar cartilage in the right knee. 

A rating under DC 5259 is not warranted because the evidence does not reflect symptoms in regard to the removal of semilunar cartilage.

An October 2011 VA examination report reflects that the Veteran's right knee had had 0 to 100 degrees of leg flexion with painful right flexion beginning at 90 degrees. The report further revealed no limitation of right leg extension.

A November 2012 addendum report revealed the Veteran's right knee had had 0 to 100 degree of post-test right leg flexion with no limitation of post-test right leg extension.

The September 2014 VA examination report reflects that the Veteran's right knee had 0 to 110 degrees of leg flexion. The examination noted painful motion beginning at 90 degrees. The examination further noted that the Veteran's right knee disability manifested in painful leg extension beginning at 10 degrees. The examiner noted that the Veteran did not have additional limitation in range of motion of the right knee and lower leg following repetitive-use testing. The examiner opined that it was more likely than not (greater than 50/50 probability) that pain (but not weakness, fatigability, or incoordination) could significantly limit functional ability during flare-ups, or when the joint was used repeatedly over a period of time and that there would be additional limitation due to pain with change in the baseline range of motion due to "pain on use or during flare-ups."  However, the examiner noted that it would be pure speculation to state what additional range of motion loss would be present due to pain on use or during flare-ups since the Veteran was not examined during flare-up.

A rating under DC 5260 is not applicable, as the Veteran does not experience functional loss to a degree that would warrant a compensable rating under this code. A 10 percent rating is warranted for leg flexion limited to 45 degrees. The Veteran's right leg flexion is limited at 90 degrees due to pain.

A rating of 10 percent under DC 5261 is warranted, as the clinical evidence reflects painful motion beginning at 10 degrees in regard to his right leg extension. A rating in excess of 10 percent disabling under this diagnostic code is not warranted as the Veteran's right leg extension is not limited to 15 degrees or higher.

A rating under DC 5262 is not warranted because the evidence does not reflect that the Veteran has malunion or nonunion of the tibia and fibula.

A rating under DC 5263 is not warranted because the evidence does not show that he has acquired genu recurvatum.

In addition to the clinical findings, the Board has also considered the Veteran's statements regarding his pain, problems bending his knees (to include a popping sensation), and his use of assistive devices. However, the Board finds that the Veteran's listed disability symptoms do not warrant any additional increased ratings at this time as his impairments are contemplated in the currently assigned ratings.

Extraschedular 

Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical. See Fisher v. Principi, 4 Vet. App. 57, 60 (1993). An extraschedular disability rating would be warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards. See Thun v. Peake, 22 Vet. App. 111 (2008). 38 C.F.R. § 3.321(b)(1).

The Board finds that the symptoms associated with the Veteran's right knee strain are specifically contemplated within the diagnostic codes. In short, the rating criteria reasonably describe the Veteran's right knee disability symptomatology.

Moreover, the evidence does not reflect that the Veteran's disability has met the second prong of Thun (i.e. marked interference with employment or frequent periods of hospitalization). The Board determines that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted. 

TDIU under Rice

Finally, the Board is cognizant of the ruling of the Court in Rice v. Shinseki, 22 Vet. App. 447 (2009). In Rice, the Court held that a claim for a total rating based on individual unemployability due to service-connected disability, either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating. The issue of an effective date earlier than April 29, 2011, for the award of a total disability rating based on individual unemployability due to service-connected disabilities has been referred to the AOJ for adjudication. The record does not indicate that the Veteran has been unable to maintain substantial gainful employment solely due to his right knee disability. Thus, the issue of entitlement to TDIU has not been reasonably raised by the record.


ORDER

Entitlement to an increased rating in excess of 10 percent for right knee strain is denied.

A separate rating of 10 percent for slight instability of the right knee is granted, subject to the laws and regulations controlling the award of monetary benefits.



____________________________________________
L. B. YANTZ
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


